The application of the above-named defendant for a review of the sentence of 100 years imposed on February 23,1977, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence shall be amended to 100 years with 50 years suspended.
The reasons for the reduction in sentence are as follows:
(1) The Defendant had no previous criminal history whatsoever,
(2) This Division did not hear from the County Attorney or the Sentencing Judge in
a matter of this grave importance,
(3) There was no presentence report, and
(4) There were no reasons stated in the judgment as to why this great of a sentence was imposed on this individual.
JUDGE SALANSKY
DISSENTS: He would recommend suspending 25 years but not 50 years.
We wish to thank Leonard Haxby, Attorney from Butte for his assistance to the Defendant and to this Court.
*12DATED this 12th day of May, 1982.
SENTENCE REVIEW DIVISION
Leonard Langen, Chairman; Joseph Gary, James Salansky